internal_revenue_service number release date index number ------------------------------------------ ----------------------------------------- ----------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-118156-07 date date legend company decedent trust_beneficiary shareholders state d1 d2 d3 d4 ------------------------------------------ ----------------------- ---------------------- ------------------------- ------------------------------------------------ ----------------------- ------------------------------- ------------------------- ------------------------------------------------ ----------------------------------------------- ---------------------------------------------- ------------------ ---------------------- ---------------------- ----------------------- --------------------- ----------------------- plr-118156-07 d5 dear ----------------- correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code this letter responds to a letter dated date and subsequent facts on d2 decedent created trust a grantor_trust and transferred decedent’s on d3 decedent died and trust became an irrevocable_trust that continued to company was incorporated under the laws of state on d1 and elected to be an s_corporation under sec_1362 effective d1 shares of company stock to trust as of d2 the shareholders of company were shareholders and trust hold the shares of company stock upon decedent’s death trust ceased to qualify as a grantor_trust trust continued to qualify as a permitted subchapter_s_trust under sec_1361 for the two-year period beginning on the date of the deemed owner’s death from d3 and thereafter beneficiary is the sole income_beneficiary of trust it is represented that the terms of trust possess all the elements of a qualified_subchapter_s_trust qsst as defined in sec_1361 and the regulations thereunder never filed company shareholders beneficiary and trust were not aware of the failure_to_file a qsst election it is represented that at all times since decedent’s death company shareholders beneficiary and trust intended that trust be a permitted s_corporation shareholder and that the termination was inadvertent and not motivated by tax_avoidance or retroactive tax planning company further represents that at all times since d1 company and its shareholders have treated company as an s_corporation company and its shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary corporation election under sec_1362 on d4 company’s tax preparer discovered that the qsst election for trust was company represents that it did not intend to terminate its s_corporation_election company requests a ruling for relief from the inadvertent termination of its s plr-118156-07 law sec_1361 provides that for purposes of sec_1361 a_trust sec_1361 provides in part that in the case of a qsst with respect to sec_1361 provides that the term s_corporation means with respect to sec_1361 provides that the term small_business_corporation means any_tax year a small_business_corporation for which an election under sec_1362 is in effect for such year a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after the death is a permitted shareholder but only for the 2-year period beginning on the day of the deemed owner's death which a beneficiary makes an election under sec_1361 the trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of the trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made representative may elect to have sec_1361 apply qualified_subchapter_s_trust means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to the beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states income_beneficiary of the qsst must make the election under sec_1361 by signing sec_1_1361-1 of the income_tax regulations provides that the current sec_1361 provides that a beneficiary of a qsst or his legal sec_1361 provides that for the purposes of sec_1361 the term sec_1362 provides that if an election under sec_1362 sec_1362 provides that an election under sec_1362 shall be sec_1362 provides that except as provided in sec_1362 a small_business plr-118156-07 and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1361 or sec_1361 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 sec_1361 or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qualified_subchapter_s_subsidiary as the case may be or b to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent sec_1_1362-4 provides that for purposes of sec_1_1362-4 the plr-118156-07 conclusion based solely on the facts submitted and the representations made we conclude that company's s_corporation_election terminated on d5 when the two-year period beginning on the date of decedent's death ended and trust became an ineligible shareholder we further conclude that this termination was inadvertent within the meaning of sec_1362 thus under the provisions of sec_1362 company will be treated as an s_corporation from d5 and thereafter provided that company's s_corporation_election is valid and is not otherwise terminated under sec_1362 as conditions for this ruling trust must file a qsst election with an effective date of d5 within days of the date of this letter a copy of this letter must be attached to the election and each shareholder and trust in determining their federal tax_liability during the termination period must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to its shareholders as provided in sec_1368 the federal tax consequences of the facts described above under any other provisions of the code specifically we express or imply no opinion concerning whether company is otherwise qualified to be an s_corporation or whether trust is otherwise qualified to be a qsst being sent to the taxpayer's authorized representative provides that it may not be used or cited as precedent except as specifically set forth above we express or imply no opinion concerning pursuant to a power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer requesting it sec_6110 sincerely s leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
